EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 20 July 2021.

The application has been amended as follows:

Claim 1: A cooker device comprising:
a main body that defines a cooking chamber and that defines an opening at a front of the main body;
a door configured to open and close at least a portion of the opening;
an opening assembly configured to apply force to the door and cause the door to pivot relative to the main body based on the force;
a proximity sensor configured to sense a proximity of an object located at a proximal region in front of the cooker device;
an input interface configured to receive an opening command and configured to be activated based on the object being detected in the proximal region by the proximity sensor, the input interface including an illumination unit; 
a control unit configured to, based on the opening command, control the opening assembly to apply force to the door
a display that is configured to indicate an operating state of the cooker device; and
a power supply button configured to control a power supply to provide power to the input interface, the illumination unit, and the display,
wherein the control unit is configured to: 
based on the proximity sensor detecting the object in the proximal region, activate the input interface and turn on the illumination unit and the display, 
determine whether the power supply button of the cooker device has been pressed in a state in which the object is detected in the proximal region, [[and]]
based on a determination that the power supply button of the cooker device has been pressed in the state in which the object is detected in the proximal region, deactivate the proximity sensor, the illumination unit, the input interface, and the display, and
maintain deactivation of the illumination unit, the input interface, and the display for a predetermined duration.

Claim 6: The cooker device of claim 5, further comprising an elastic unit configured to apply force to the door to cause the door to pivot toward the opening,
wherein the control unit is configured to control the opening assembly to apply force to the door to cause the door to open to [[the]] a position corresponding to [[the]] a predetermined angle relative to the main body, and


Claim 7: A method for controlling opening of a door of a cooker device, the cooker device including a main body that defines a cooking chamber and that defines an opening at a front of the main body, a door configured to open and close at least a portion of the opening, an opening assembly configured to apply force to the door and cause the door to pivot relative to the main body, a proximity sensor configured to sense a proximity of an object located in front of the cooker device, an input interface configured to receive an opening command and configured to be activated based on the object being detected by the proximity sensor, the input interface including an illumination unit, a display that is configured to indicate an operating state of the cooker device, and a control unit configured to control the opening assembly, the method comprising:
monitoring, by the proximity sensor, an area in front of the cooker device; 
detecting, by the proximity sensor, an object located at a proximal region within the area in front of the cooker device; 
based on detection of the object in the proximal region, activating, by the control unit, the illumination unit;
turning on, by the control unit, the display based on detection of the object in the proximal region;
determining whether a power supply button of the cooker device has been pressed in a state in which the object is detected in the proximal region; [[and]]
based on a determination that the power supply button of the cooker device has been pressed in the state in which the object is detected in the proximal region, deactivating, by the control unit, the ; and

maintaining, by the control unit, deactivation of the illumination unit, the input interface, and the display for a predetermined duration. 

Claim 13 is cancelled.

Claim 19: The method of claim 18, wherein the cooker device further comprises an elastic unit configured to apply force to the door to cause the door to pivot toward the opening,
wherein the method further comprises controlling, by the control unit, the opening assembly to apply force to the door to cause the door to open to [[the]] a position corresponding to [[the]] a predetermined angle relative to the main body, and
wherein the force applied to the door toward the opening by the elastic unit is less than a downward force applied to the door by the weight of the door at the position corresponding to the predetermined angle.

Claim 21: [[The]] A cooker device comprising:
a main body that defines a cooking chamber and that defines an opening at a front of the main body;
a door configured to open and close at least a portion of the opening;
an opening assembly configured to apply force to the door and cause the door to pivot relative to the main body based on the force;
a proximity sensor configured to sense a proximity of an object located at a proximal region in front of the cooker device;
an input interface configured to receive an opening command and configured to be activated based on the object being detected in the proximal region by the proximity sensor, the input interface including an illumination unit; 
a control unit configured to, based on the opening command, control the opening assembly to apply force to the door; 
a display that is configured to indicate an operating state of the cooker device; and
a power supply button configured to control a power supply to provide power to the input interface, the illumination unit, and the display,
wherein the control unit is configured to: 
based on the proximity sensor detecting the object in the proximal region, activate the input interface and turn on the illumination unit and the display, 
determine whether the power supply button of the cooker device has been pressed in a state in which the object is detected in the proximal region, 
based on a determination that the power supply button of the cooker device has been pressed in the state in which the object is detected in the proximal region, deactivate the proximity sensor, the illumination unit, the input interface, and the display, and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance and extended summary of the interview held with Minseung Ahn on 20 July 2021:
determined duration rather than predetermined, as the determination suggested in Allen is not made in advance except in the user's mind, which is unreasonable to read on the claim. A predetermined duration would be a finite value determined by the apparatus in advance of an event that utilizes the duration. Therefore, the Examiner also concluded that the amendment suggested in the commentary of the rejection of claim 21 in the previous Office action—an amendment to recite "preset predetermined duration"—was superfluous. The Examiner also, contrary to the same commentary, changed his mind as to the obviousness of the limitation, concluding that his previous predicted judgment for such a more narrow limitation relied too much on hindsight.
The Examiner discussed the inventiveness of the limitations in claims 13 and 21 with Applicant. Many of the limitations originally a part of claim 13 had already been incorporated into the independent claims, and claim 21 was clearly modelled from claim 13. The parties identified para. 83 of the submitted specification as pertinent to this discussion. The Examiner stated that para. 83 seemed to suggest that the power button was pressed twice by reciting, first, “although the power button has been pressed,” and then, “when the user presses the power button.” Applicant clarified that the first sentence was merely describing a situation, the ordinary consequence—described in the second sentence—of which was undesirable, and the rest of the paragraph was disclosing solutions.
The Examiner asked what was supposed to happen if the illumination unit, input interface, and display was deactivated during the predetermined duration and the power button was pressed. Applicant stated that, in practice, these elements would remain deactivated. The Examiner asked Applicant if anything was supposed to happen to the deactivated elements when the predetermined 
The Examiner asked Applicant if he would agree with his reconsidered interpretation of “predetermined duration,” and Applicant agreed. With this framework, the Examiner proposed that the subject matter of either one of claims 13 and 21 could be incorporated into the independent claims to render them allowable. In exchange, the Examiner offered to strike the substantive limitations that were added to the independent claims in the most recent reply, either because they were already suggested by the claim or because they were unnecessary to render the claims allowable. Applicant reviewed the proposal with his client, and agreed that this could be done by an examiner's amendment. Applicant also agreed to other changes to avoid antecedent basis issues.
The prior art of record does not disclose an analogous apparatus that features certain elements responsive to a proximity sensor, wherein these certain elements or the proximity sensor can be deactivated for a predetermined duration by pressing a power supply button after these elements have been activated by the proximity sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761